Citation Nr: 1444295	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  11-07 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1. Entitlement to a higher initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).  

2. Whether the rating decisions dated December 14, 2005 and September 4, 2007 denying service connection for posttraumatic stress disorder (PTSD) contained clear and unmistakably error (CUE). 


REPRESENTATION

Appellant represented by:	Paul M. Goodson, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. M. Gillett, Counsel


INTRODUCTION

The Veteran served on active duty from June 1999 to November 1999, March 2002 to May 2005, and February 2008 to February 2009. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2009 and August 2011 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In October 2013, the Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ), via videoconferencing (videoconference hearing). A hearing transcript has been associated with the claims file. 

The issue of a higher initial rating for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. A rating decision issued by the RO in Detroit, Michigan on December 14, 2005, in pertinent part, denied the Veteran's claim for PTSD.

2. The correct facts, as they were known at that time, were before the adjudicator at the time of the December 2005 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied.

3. A rating decision issued by the RO in Winston-Salem, North Carolina on September 4, 2007, in pertinent part, denied the Veteran's application to reopen the previously denied claim for service connection for PTSD. 

4. The correct facts, as they were known at that time, were before the adjudicator at the time of the September 2007 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied.


CONCLUSION OF LAW

The rating decisions dated December 14, 2005 and September 4, 2007 denying service connection for posttraumatic stress disorder (PTSD) did not contain CUE. 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law. See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

As noted above, the Veteran testified at a videoconference hearing before the undersigned AVLJ. The hearing was adequate as the AVLJ explained the issue and identified possible sources of evidence that may have been overlooked. 38 C.F.R. 3.103(c)(2) (2013); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Pursuant to 38 C.F.R. § 3.104(a) (2013), "[a] decision of a duly constituted rating agency . . . shall be final and binding . . . based on evidence on file at the time and shall not be subject to revision on the same factual basis." See also 38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2013). An exception to this rule is when VA has made a clear and unmistakable error in its decision pursuant to 38 C.F.R. § 3.105. See also 38 U.S.C.A. §§ 210(c), 7103 (West 2002). 

Under 38 C.F.R. § 3.105(a), a prior final decision of VA can be reversed or amended where evidence establishes "clear and unmistakable error." The Court of appeals has provided a three-part test to determine if there was CUE in a prior decision, as follows: 

(1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)). 

The Court has consistently stressed the rigorous nature of the concept of CUE. "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts: it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991). A simple disagreement with how the RO evaluated the facts is not sufficient to raise a valid claim of CUE. Luallen v. Brown, 8 Vet. App.92, 95 (1995). A mere misinterpretation of facts does not constitute CUE. Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991). 

CUE "is a kind of error, of fact or of law, that when called to the attention of later reviewers, compels the conclusion, to which reasonable minds cannot differ, that the results would have been manifestly different but for the error." Fugo v. Brown, 
6 Vet. App. 40, 43 (1993).

Where service department records are (1) received by the RO after the date of a prior rating decision, (2) the records existed at the time of the prior rating decision, and (3) these records are relevant to the Veteran's claim, the previously denied claim is not considered final and will be reconsidered. 38 C.F.R. § 3.156(c).

The Veteran served on active duty three times. The Veteran does not claim to have developed PTSD symptomatology during his first period of active duty service, lasting from approximately June 1999 to November 1999. Instead, the Veteran claims to have developed PTSD during his second period of active duty, lasting from March 4, 2002 to May 31, 2005. Briefly reviewing the procedural history of this matter, after discharge from his second period of active duty, the Veteran filed a claim for service connection for PTSD in June 2005 and, in a rating decision issued on December 14, 2005, the Detroit RO, in pertinent part, denied that particular claim. The Veteran did not appeal that decision in a timely manner and it became final. 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2013); 38 C.F.R. § 20.1103 (2013). 

The Veteran does not contend that he filed a timely appeal of the December 2005 rating decision. Instead, the Veteran contends that the decision contained CUE in that the adjudicator failed to consider evidence in the service treatment records indicating that he had PTSD during service. 

At the time of the December 2005 rating decision, a grant of service connection for PTSD required medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) ; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred. See 38 C.F.R. § 3.304(f). If the evidence established that the veteran engaged in combat with the enemy and the claimed stressor was related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor was consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone would be sufficient to establish the occurrence of the claimed in-service stressor. 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f). 

Reviewing the evidence from the Veteran's second period of service, in a May 2004 service treatment record, written by C.C., a certified physician's assistant, the Veteran reported experiencing anhedonia, insomnia, and anxiety over the previous two weeks after seeing a fellow medic killed. C.C. diagnosed mild depression and possible PTSD, and prescribed medication. In a May 2004 service treatment record, written approximately one week later, the Veteran reported having "good and bad days," but indicated that he was "a little better." C.C. again diagnosed depression and possible PTSD.

In a July 2004 service treatment record, the Veteran reported doing well on medication, but stated that he had "intermittent bouts of insomnia and anxiousness," and "`bad' dreams." C.C. diagnosed mild depression and possible PTSD. 

In a September 2004 service treatment record, the Veteran reported experiencing bad dreams, and hyperalertness and anxiety during combat patrols. C.C. wrote "consider PTSD will continue [treatment] for depression." 

In a March 2005 report of his medical history, the Veteran denied ever having any depression or worry, and specifically denied having ever been treated for any mental condition. The Veteran reported experiencing "trouble sleeping due to nightmares," and stated that he was given an antidepressant. In a section of the report reserved for a service examiner's comments, C.C. wrote that the Veteran had "occasional nightmares about Iraq." He stated that these nightmares were treated with medication and that their frequency had diminished. 

In a May 10, 2005 service discharge medical examination, written on a DD Form 2808, three separate examiners, including C.C., noted having examined the Veteran. In a section summarizing the Veteran's defects and diagnoses, an examiner wrote listed "mild PTSD that has improved with medical treatment." Yet, in a clinical evaluation section, a service examiner noted that the Veteran had no psychiatric abnormalities upon examination. Moreover, in the report, C.C. provided a "PULHES" medical profile. The PULHES medical profile system is designed to reflect the overall physical and psychiatric condition of an individual on a scale of one (high level of fitness) to four (medical condition or physical defect that is below the level of medical fitness required for retention in the military service). The "P" stands for "physical capacity or stamina," the "U" indicates "upper extremities" (to include the cervical spine), the "L" is indicative of "lower extremities" (to include the lumbar spine and hips), the "H" reflects the condition of the "hearing and ears," the "E" is indicative of the "eyes," and the "S" stands for "psychiatric condition." See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). At the time of discharge, C.C. noted that the Veteran's PULHES profile was all "ones," meaning that the Veteran had a high level of fitness in all areas, to include mental fitness.

The Veteran filed his initial claim for service connection for PTSD in June 2005. The Veteran subsequently did not respond to the RO's letters requesting information and evidence regarding his claim. The Veteran also did not attend a VA psychiatric examination to determine the nature and etiology of his claimed PTSD disorder which the RO scheduled for him on July 11, 2005. 

In the rating decision issued on December 14, 2005, the Detroit RO's adjudicator noted that the Veteran was in receipt of a Combat Medic Badge and, therefore, was assumed to have participated in combat. The adjudicator wrote that the "available service medical records" contained notations indicating that the Veteran "was observed to have some episodes of nightmares," but a "diagnosis was not provided." The adjudicator further noted that the Veteran had not responded to any of the RO's letters requesting evidence and failed to report for the VA psychiatric examination scheduled on July 14, 2005. The adjudicator stated that the evidence expected from that examination might have been material to the Veteran's claim. Therefore, the adjudicator denied service connection for PTSD, writing that there was "no evidence that the claimed condition exists." 

As indicated previously, the Veteran did not file a timely appeal of that rating decision. 

In a February 2010 statement, the Veteran wrote that the Detroit RO committed CUE in their rating decision "by denying service connection ... upon a review of incomplete medical records." The Veteran noted that, in the rating decision, the adjudicator indicated reviewing only "available service medical records." The Veteran stated that a "review of my complete records" would have revealed in-service diagnoses by C.C. on May 5, 2004 and July 2, 2004, indicating possible PTSD. The Veteran also wrote that both a service treatment record dated April 6, 2005 and a service discharge examination dated April 6, 2005, written on a Form DD 2808, indicated a diagnosis of PTSD. The Veteran stated that "the existence of service connected PTSD was never in dispute in my claim file." 

In an August 2011 statement, the Veteran's attorney wrote that the "veteran's diagnosis of PTSD appeared in his service treatment records," citing the records identified by the Veteran in the February 2010 statement. The attorney wrote that the "records were clearly in existence" at the time the Detroit RO issued the rating decision and VA had a strict duty to obtain them prior to making that decision. The attorney wrote that, instead of obtaining the records, the Detroit RO's adjudicator "only consider the `available service treatment records.'" The attorney stated that VA had "failed to expand upon why the outlined records (which later magically appeared in the file) were, at that time, unavailable." 

Initially, the Board notes that the Veteran's references to a service treatment record and a service discharge examination report, both dated April 6, 2005, appear to be in error. The Veteran's discharge examination report is dated May 10, 2005 and contains a notation, potentially written by C.C., indicating mild PTSD which had improved with treatment as listed in the evidence above. As there is no service treatment record dated April 6, 2005 and the May 10, 2005 service discharge examination report contains the notation referred to by the Veteran, the Board finds that the Veteran most likely erred in referring to an April 6, 2005 record.  

The Board finds that the correct facts, as they were known at that time, were before the adjudicator at the time of the December 2005 rating decision, and the statutory or regulatory provisions extant at the time were correctly applied. The Veteran essentially argues that the Detroit RO did not have the complete service treatment in its possession at the time of the December 2005 rating decision. As evidence in support of this contention, the Veteran refers to the lack of reference to service treatment records suggesting that the Veteran had PTSD in the rating decision and the adjudicator's indication that he had reviewed "available service medical records." If such records, written during the Veteran's first period of service, were missing from the file at the time of the December 2005 rating decision, then the Board would have to find that the December 2005 rating was not final and would have to reconsider the Veteran's claim. 38 C.F.R. § 3.156(c). 

Yet, a long line of case law establishes a presumption of regularity that government officials "have properly discharged their official duties." United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926); Ashley v. Derwinski, 2 Vet. App. 307, 308 -09 (1992); Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994). This presumption of regularity in the administrative process may be rebutted only by "clear evidence to the contrary." Schoolman v. West, 12 Vet. App. 307, 310 (1999). This presumption of regularity applies to employees of VA in the procurement of records.

The service treatment records from the Veteran's second term of service appear to be complete as compiled in the claims file, containing every record referred to by the Veteran in each of his pleadings. Although the adjudicator did not reference the documents listed by the Veteran in the December 2005 rating decision and wrote about reviewing the "available service medical records," those facts alone do not constitute "clear evidence" demonstrating that the Detroit RO failed to procure the service treatment records in question prior to writing the rating decision, especially as those records are currently in the file. The Veteran's representative has not offered any explanation as to how the records, which he argues were not in the RO's possession at the time of the December 2005 decision, came to be associated with the other records except to say that they "magically appeared." Therefore, as clear evidence to the contrary has not been presented to indicate that the RO did not have the service treatment records in question at the time of the December 2005 rating decision, the presumption of regularity stands. 

As it is assumed that the Veteran's service treatment records were in the RO's possession at the time of the December 2005 rating decision, the Board finds that the RO's adjudicator did not commit CUE in rendering the December 2005 decision. In that decision, the adjudicator stated that there was "no evidence" of PTSD. In so doing, the adjudicator did not reference C.C.'s multiple diagnoses of possible PTSD in the 2004 service treatment records. Moreover, the adjudicator failed to reference the May 2005 service discharge examination report, which listed the Veteran as having "mild PTSD that has improved with medical treatment" in the defects and diagnoses. Instead, the adjudicator referenced the service treatment records indicating treatment for nightmares. 

The Board notes that it the adjudicator erred in failing to list the Veteran's in-service diagnoses. Yet, the Board finds that such error does not prove that the adjudicator did not have the entirety of the facts before them at the time or that they incorrectly applied the statutory provisions. In order for an individual to be granted service connection for PTSD at the time of the December 2005 rating decision, even for a combat veteran, the file must have contained medical evidence diagnosing the condition with a current disorder in accordance with 38 C.F.R. § 4.125(a), and a link between the veteran's current symptoms and an in-service stressor. See 38 C.F.R. § 3.304(f). The service treatment records did not contain a single notation indicating that the Veteran had been diagnosed with PTSD during service in accordance with the specific criteria listed in the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), as required by VA regulations. Although C.C. reported treating the Veteran for "possible PTSD" in 2004, such reports do not indicate that the Veteran had the actual disorder and, therefore, are of limited probative value. Moreover, in the May 2005 service discharge examination, an examiner listed the Veteran as having mild PTSD that had improved with treatment. Yet, the examiner did not note the criteria, to include symptomatology, upon which they had based that diagnosis. Moreover, in the same report, an examiner found that the Veteran was psychologically normal at the time and C.C., in providing a PULHES assessment, indicated that the Veteran had a high level of psychiatric fitness. Therefore, the PTSD diagnosis listed in the discharge examination report is not noted to be provided in accordance with the provisions of the DSM-IV and is in direct contradiction with the other findings in the report indicating that the Veteran was normal at the time of examination. Therefore, the notations in the service treatment records by themselves would not justify a post-service grant of service-connected for PTSD.

As noted above, after the Veteran filed his claim for service connection a month after his discharge, the RO requested that the Veteran provide information regarding his claim. The RO also scheduled a psychiatric examination to determine if the Veteran had a current PTSD diagnosis and, if so, the nature of its etiology. The Veteran did not provide any information as the RO requested and did not attend the examination. Therefore, at the time of the December 2005 rating decision, the adjudicator did not have any medical evidence indicating a post-service PTSD diagnosis in accordance with DSM-IV related to the Veteran's in-service experiences. 

As such, although the adjudicator failed to discuss the service treatment records that noted potential PTSD in the December 2005 rating decision, the record indicates that the adjudicator followed the statutory regulations at the time by denying the Veteran's claim. The Board specifically finds that, had the adjudicator listed all the in-service PTSD references in the decision, it is merely debatable as to whether it would have manifestly changed the outcome of the decision at the time it was made. Therefore, any errors in not noting and referencing that evidence in the December 14, 2005 rating decision does not rise to the level of CUE. 

The Veteran also contends that the Winston-Salem RO committed CUE in the September 4, 2007 rating decision, denying the Veteran's application to reopen service connection for the previously denied claim of PTSD. Briefly reviewing the procedural history, in May 2007, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD. In May 2007, the RO provided the Veteran with notice, requesting that he provide new and material evidence to allow for the reopening of the previously denied claim. The Veteran did not submit any evidence in response to the May 2007 letter. In a rating decision issued on September 4, 2007, the Winston-Salem RO, in pertinent part, denied the Veteran's application. The Veteran did not appeal that decision in a timely manner and it became final. 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

In letters submitted for the current appeal, the Veteran stated that the Winston-Salem RO's adjudicator committed CUE in writing the September 2007 rating decision. In making this contention, however, the Veteran merely reiterated the same contentions used in attacking the December 2005 rating decision. Specifically, the Veteran stated that the Winston-Salem RO ignored the mentions of PTSD in his service treatment records. In order for the Winston-Salem RO to have granted the Veteran's application to reopen his claim for service connection, the adjudicator would have to have found that new and material evidence had been submitted to allow for reopening. As explained above, it is presumed under the presumption of regularity that VA had the complete service treatment records at the time of issuance of the December 2005 rating decision. Theoretically, even if the Veteran had filed copies of those records with his May 2007 application to reopen, the records would not have been considered "new" evidence as they were already present in the claims file prior to the December 2005 rating decision. The Veteran has not shown that the correct facts were not before the September 2007 adjudicator or that the statutory or regulatory provisions extant at the time were incorrectly applied. Therefore, the Veteran's CUE claim against the September 2007 rating decision fails. 

In a February 2010 statement, the Veteran wrote that a May 2009 letter from a private examiner, diagnosing PTSD related to service, was new and material evidence to allow for the reopening of the both the December 2005 and September 2007 rating decisions. The Board notes that, on February 27, 2009, the Veteran filed an application to reopen the previously denied claim for service connection for PTSD and, subsequently, submitted a copy of the May 2009 letter. Based in part on that evidence, in a rating decision issued in November 2, 2009, the Winston-Salem RO granted both the reopening of the Veteran's claim for service connection of PTSD and the underlying claim for service connection. However, although the Winston-Salem RO granted the reopening of the Veteran's claim for service connection for PTSD, the RO did not reopen the previously denied rating decisions themselves. As previously discussed, the Veteran did not appeal either the December 2005 or September 2007 rating decision, they each became final, and, therefore, might be reopened by a showing of CUE. As the May 2009 letter was not in existence until years later, the Board finds that the Detroit and Winston-Salem ROs could not have committed CUE in failing to reference the letter in the December 2005 and September 2009 rating decisions. 


ORDER

The rating decisions dated December 14, 2005 and September 4, 2007 denying service connection for posttraumatic stress disorder (PTSD) did not contain CUE and that appeal is denied. 


REMAND


Accordingly, the issue of a higher initial rating for PTSD is REMANDED for the following action:

1. Obtain and associate with the claims file all outstanding records of VA and private treatment for the Veteran's PTSD. All records/responses received should be associated with the claims file. All efforts to obtain the records should be fully documented, and the facility must provide a negative response if records are not available. Ensure the Veteran is provided the necessary authorization and release forms (VA Form 21-4142) to allow VA to obtain all confidential private treatment records. At a minimum, procure all outstanding VA treatment records dated since July 2009.

2. Schedule the Veteran for a VA to determine the current severity of his service-connected PTSD. The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file. All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence. If the claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


